UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1543



XIA LIAN HUANG,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-346-300)


Submitted:   November 21, 2007          Decided:    December 11, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Xia Lian Huang, Petitioner Pro Se. Javier E. Balasquide, Chief
Counsel, DEPARTMENT OF HOMELAND SECURITY, Arlington, Virginia;
Carol Federighi, Daniel Eric Goldman, Tyrone Sojourner, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; George William
Maugans, III, Special Assistant United States Attorney, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Xia Lian Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration   Appeals   (“Board”)      dismissing   her   appeal   from   the

immigration judge’s decision, which denied her requests for asylum,

withholding of removal, and protection under the Convention Against

Torture.

           In her petition for review, Huang argues that the Board

and   immigration   judge    erred    in     concluding   that   her   asylum

application was time-barred.     We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000), even in

light of the passage of the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 231.      See Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48 (6th Cir. 2006) (collecting cases); see also Niang v.

Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007).                 Given this

jurisdictional bar, we cannot review the underlying merits of

Huang’s asylum claim.

           Huang also contends that the Board and the immigration

judge erred in denying her request for withholding of removal. “To

qualify for withholding of removal, a petitioner must show that

[s]he faces a clear probability of persecution because of h[er]

race, religion, nationality, membership in a particular social

group, or political opinion.”        Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984));


                                     - 2 -
see 8 C.F.R. § 1208.16(b) (2007).           Based on our review of the

record, we find that Huang failed to make the requisite showing

before the immigration court.        We therefore uphold the denial of

her request for withholding of removal.

          Accordingly,   we   deny    the   petition   for   review.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




     *
      In her brief before this court, Huang has failed to raise any
challenges to the denial of her request for protection under the
Convention Against Torture. We therefore find that she has waived
appellate review of this claim. See Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004).

                                - 3 -